1    Kristin Zilberstein, Esq. (200041)
     Jennifer R. Bergh, Esq. (305219)
2    THE LAW OFFICES OF MICHELLE GHIDOTTI
     1920 Old Tustin Ave.
3    Santa Ana, CA 92705
     Tel: (949) 427-2010
4    Fax: (949) 427-2732
     Email: kzilberstein@ghidottilaw.com
5
     Attorneys for Creditor
6    Aspen G LLC

7
                              UNITED STATES BANKRUPTCY COURT
8
                  NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
9
     In re:                                        )       Case No.: 18-50604
10                                                 )
     Richard John Rivera, Jr., and Julie Gonzales- )       Chapter 13
11   Rivera                                        )
                                                   )       SUPPLEMENTAL OPPOSITION OF
12                     Debtors.                    )       ASPEN G LLC TO DEBTORS’ MOTION
                                                   )       TO VALUE REAL PROPERTY, TREAT
13                                                 )       CLAIMS AS UNSECURED AND AVOID
                                                   )       JUNIOR LIEN OF ASPEN G LLC
14                                                 )
                                                   )       Honorable M. Elaine Hammond
15                                                 )
                                                   )       DATE: November 2, 2018
16                                                 )       TIME: 1:30 p.m.
                                                   )       CTRM: 3020
17                                                 )       PLACE: U.S. Bankruptcy Court
                                                   )                280 South First Street
18                                                 )                San Jose, CA 95113-3099
                                                   )
19                                                 )
                                                   )
20                                                 )
                                                   )
21                                                 )
                                                   )
22                                                 )
                                                   )
     //
23
     //
     //
24


                                                       1
Case: 18-50604      Doc# 57     Filed: 10/26/18    Entered: 10/26/18 16:44:38        Page 1 of 7
1           TO THE HONORABLE M. ELAINE HAMMOND, UNITED STATES BANKRUPTCY

2    JUDGE, THE DEBTOR, HER ATTORNEY OF RECORD AND THE CHAPTER 13

3    TRUSTEE, NANCY K. CURRY:

4           COMES NOW Aspen G LLC (“Creditor”), a secured creditor of the above-named

5    Debtors, and files the within Opposition to the Motion (“Opposition”) of Debtors Richard John
     Rivera, Jr., and Julie Gonzales-Rivera (“Debtors”) to Value Real Property, Treat Claims as
6
     Unsecured and Avoid Junior Lien of Aspen G LLC (the “Motion”).
7
                                       STATEMENT OF FACTS
8
             1. On or about July 16, 2007, Debtors, for valuable consideration, made, executed and
9
     delivered to National City Bank, an Equity Reserve Agreement (the “Note”) in the principal sum
10
     of $200,300.00 (the “Loan”).
11
             2. Said Note is secured by a Deed of Trust (“Deed of Trust”), which encumbers the
12
     real property commonly known as 140 College Road, Watsonville, CA 95076; (the “Property”)
13
     dated July 16, 2007 and recorded on July 24, 2007 as Document No. 2007-0040344 in the
14
     Official Records of Santa Cruz County, California, naming National City Bank as Beneficiary.
15
             3. All right, title, and interest in the Note and Deed of Trust was thereafter assigned
16
     from PNC Bank National Association, successor by merger to National City Bank to US
17
     Mortgage Resolution LLC, as evidenced by an Assignment of Deed of Trust, recorded on May
18
     21, 2015, in the Official Records of Santa Cruz County, California as Document No. 2015-
19
     0019767 (“First Assignment”).
20
             4. All right, title, and interest in the Note and Deed of Trust was thereafter assigned
21
     from US Mortgage Resolution to Trinity Financial Services LLC, as evidenced by a Corporate
22
     Assignment of Deed of Trust recorded on May 21, 2015 in the Official Records of Santa Cruz
23
     County, California as Document No. 2015-0019783 (“Second Assignment”).
24


                                                     2
Case: 18-50604      Doc# 57      Filed: 10/26/18    Entered: 10/26/18 16:44:38        Page 2 of 7
1            5. All right, title, and interest in the Note and Deed of Trust was assigned transferred

2    from Trinity Financial Services to Aspen G, LLC, as evidenced by a Corporate Assignment of

3    Deed of Trust recorded on May 21, 2015 in the Official Records of Santa Cruz County,

4    California as Document No. 2015-0019761 (“Third Assignment”).

5            6. Creditor holds all right, title and interest in the Note and Deed of Trust.

6            7. On or about November 3, 2016, Debtors filed a voluntary Petition under Chapter 13

7    of the Bankruptcy Code in the United States Bankruptcy Court, Northern District of California,

8    Petition No.: 16-52851.

9            8. On or about December 12, 2016, Debtors filed a Motion to Value Collateral

10   and Avoid Creditor’s Lien.

11           9. Debtors represented that there was a senior lien encumbering the Property in favor of

12   Chase Mortgage in the amount of $422,696.52.

13           10. Debtors asserted that the Property value was $250,000.00, based on Debtor’s

14   Declaration and the Appraisal conducted by Thomas Melville, effective July 30, 2016.

15           11. On March 1, 2017, Creditor filed a declaration of Eric B. Mould, and attached an

16   Appraisal completed by Eric B. Mould.

17           12. On August 30, 2017, a hearing took place on the first Motion to Value.

18           13. On October 27, 2017 an order was entered denying Debtor’s Motion to Value.

19           14. The Order on the Motion to Value provides that the value of the Property is

20   $434,856.00.

21           15. Debtor’s First Petition was thereafter dismissed.

22           16. On March 20, 2018, Debtor filed a Second Bankruptcy Petition, Petition No.: 18-

23   50604 (the “Instant Petition”)

24


                                                      3
Case: 18-50604      Doc# 57       Filed: 10/26/18    Entered: 10/26/18 16:44:38        Page 3 of 7
1            17. In connection to the Instant Petition Chase Bank filed a Proof of Claim showing a

2    total claim in the amount of $427,223.00.

3            18. On July 16, 2018, Debtor filed a Second Motion to Value.

4            19. Debtor now argues that the value of the Property is $415,000.00 as of March 3,

5    2018.

6            20. In September of 2018, Creditor obtained an Appraisal of the Property which places

7    the value of the Property at $461,000.00 as of the Petition date.

8            21. The value of the Property value exceeds the Chase Bank Claim.

9                                                      I.

10                                              ARGUMENT

11      A. CREDITOR’S LIEN IS SECURED BY AN INTEREST IN THE PROPERTY AND

12           MAY NOT BE AVOIDED
               11 U.S.C. 506(a)(1) provides that a creditor has an allowed secured claim to the extent
13
     of the creditor’s interest in the estate property, and an unsecured claim to the extent its claim
14
     exceeds the value. 11 U.S.C. Section 506(d) provides that, to the extent that the lien secures a
15
     claim against the debtors and it is not an allowed secured claim, such lien is void.
16
               11 U.S.C. 1322(b)(2) provides that a plan may modify the rights of holders of secured
17
     claims, other than a claim secured by a security interest in real property that is the debtor’s
18
     principal residence. However, where a creditor's claim, which is seemingly secured only by an
19
     interest in the debtor’s primary residence, is determined to be entirely unsecured pursuant to 11
20
     U.S.C. Section 506, the lien is void. See In re Zimmer. 313 E.3d 1220 (9th Cir. 2002). The
21
     reasoning stands under the 11 U.S.C. 1322(b)(2) that if the Court determines that the Creditor’s
22
     lien is secured by any equity “in real property that is the debtor’s principal residence” then
23
     creditor’s lien may not properly be stripped.
24


                                                       4
Case: 18-50604       Doc# 57      Filed: 10/26/18     Entered: 10/26/18 16:44:38         Page 4 of 7
1                A Chapter 13 Plan may not modify the rights of Creditor because Creditor’s claim is

2    secured only by a security interest in real property that is Debtor’s principal residence. 11 U.S.C.

3    Section 1322(b)(2).

4                Creditor’s Lien is secured by an interest in the Property, which Debtors concede is their

5    principal residence. The Lien is secured because the value of the Property is no less than

6    $461,000.00, and JP Morgan Chase Bank, National Association (“Chase”)(the “Senior Lien”),

7    has a proof of claim encumbering the Property in the amount of $427,223.00. Thus, Creditor’s

8    claim is secured by the Property valued at $461,000.00, subject to the Chase Bank’s senior lien

9    in the amount of $427,223.00. There is no less than $33,777.00 in available equity in the

10   Property to which Creditor may attach and Creditor’s Lien is secured. Thus, Creditor’s lien

11   cannot be avoided.

12                                                     II.

13                                               CONCLUSION
            For each of the above reasons, Creditor requests that the Court:
14
            1.         Deny Debtor’s Motion to Value;
15
            2.         For such other and further relief as the Court may deem just and proper.
16

17
     DATED: October 26, 2018                         THE LAW OFFICES OF MICHELLE GHIDOTTI
18

19                                                   By: /s/ Kristin Zilberstein, Esq._______
                                                     Kristin Zilberstein, Esq.
20                                                   Attorneys for Aspen G LLC

21

22

23

24


                                                        5
Case: 18-50604         Doc# 57     Filed: 10/26/18     Entered: 10/26/18 16:44:38       Page 5 of 7
 1   Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
     Kristin A. Zilberstein (SBN 200041)
 2   Jennifer R. Bergh, Esq. (SBN 305219)
 3   LAW OFFICES OF MICHELLE GHIDOTTI
     1920 Old Tustin Ave.
 4   Santa Ana, CA 92705
     Ph: (949) 427-2010
 5   Fax: (949) 427-2732
 6   mghidotti@ghidottilaw.com

 7   Attorney for Creditor
     Aspen G LLC
 8
 9
                               UNITED STATES BANKRUPTCY COURT
10
                   NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
11
12   In Re:                                               )   CASE NO.: 18-50604
                                                          )
13   Richard John Rivera, Jr. and Julie Gonzales-         )   CHAPTER 13
     Rivera,                                              )
14
                                                          )   CERTIFICATE OF SERVICE
15            Debtors.                                    )
                                                          )
16                                                        )
                                                          )
17
                                                          )
18                                                        )
                                                          )
19                                                        )
20                                                        )

21                                    CERTIFICATE OF SERVICE
22
              I am employed in the County of Orange, State of California. I am over the age of
23
24   eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,

25   Santa Ana, CA 92705.
26
              I am readily familiar with the business’s practice for collection and processing of
27
     correspondence for mailing with the United States Postal Service; such correspondence would
28
     be deposited with the United States Postal Service the same day of deposit in the ordinary

     course of business.
                                                      1
 Case: 18-50604          Doc# 57    Filed: 10/26/18 Entered:
                                       CERTIFICATE           10/26/18 16:44:38
                                                    OF SERVICE                            Page 6 of 7
 1   On October 26, 2018 I served the following documents described as:
 2                 SUPPLEMENTAL OPPOSITION OF ASPEN G LLC TO DEBTORS’
 3                  MOTION TO VALUE REAL PROPERTY, TREAT CLAIMS AS
                    UNSECURED AND AVOID JUNIOR LIEN OF ASPEN G LLC
 4
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
 5
 6   envelope addressed as follows:

 7   (Via United States Mail)
     Debtor                                               Chapter 13 Trustee
 8
     Richard John Rivera, Jr.                             Devin Derham-Burk
 9   140 College Rd.                                      P.O. Box 50013
     Watsonville, CA 95076                                San Jose, CA 95150-0013
10
11   Joint Debtor                                         Trustee’s Counsel
     Julie Gonzales-Rivera                                Nanette Dumas
12   140 College Rd.                                      P.O. Box 50013
     Watsonville, CA 95076                                San Jose, CA 95150-0013
13
14   Debtors’ Counsel                                     U.S. Trustee
     Aaron Lipton                                         Office of the U.S. Trustee / SJ
15   The Law Offices of Aaron Lipton                      U.S. Federal Bldg.
     7960 B Soquel Dr. #156                               280 S 1st St. #268
16   Aptos, CA 95003                                      San Jose, CA 95113-3004
17
     _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
18   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
19
20   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
     Eastern District of California
21
     __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
22
     America that the foregoing is true and correct.
23
            Executed on October 26, 2018 at Santa Ana, California
24
     /s / Jeremy Romero
25
     Jeremy Romero
26
27
28




                                                      2
 Case: 18-50604        Doc# 57     Filed: 10/26/18 Entered:
                                      CERTIFICATE           10/26/18 16:44:38
                                                   OF SERVICE                               Page 7 of 7
